Laughlin,, J. (concurring):
I concur in result, but am of opinion that the agreement is not enforeible. The abandonment of her action.constituted a good com sideration for any wieonditional agreement for the payment of money that the wife saw fit to exact. I regard the agreement in advance for the settlement of any future difference that might arise between husband and wife after resuming marital relations as against publicipolicy, in that it was calculated to produce discord for the purpose of enabling the wife to secure the property rights thus agreed to be given, and, was, therefore, a constant menace to domestic peace.
Judgment as" to defendant Vogel affirmed, with costs., 'As to defendant Sommer judgment set aside and cáse remitted to court below for its' decision, without costs of this appeal to either party.